MORROW, Presiding Judge.
Theft of chickens is the offense; penalty assessed at confinement in the penitentiary for 'two years.
Appellant was charged by indictment • with the theft of eighteen chickens. It is also charged that on May 9, 1933, appellant was convicted in the same court of theft of personal property over the value of $50 in two. cases; that the previous convictions are averred as a basis for a cumu-' lative penalty.
A plea of guilty was entered and a trial by a jury was waived.
The record is before us without statement of facts or bills of exception.
We have perceived nothing in the record which would warrant this court in interfering with the verdict
The judgment is affirmed. '